DETAILED ACTION
This communication is a Non-Final Office Action on the merits in response to communications received on 12/11/2020.  Claims 1, 12, and 16 have been amended. Therefore, Claims 1, 4-16, and 18-23 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Rejections - 35 USC § 112
1.	The Examiner respectfully withdraws rejections under 35 USC 112 for claims 1 & 16 per the amendments filed.

Claim Objections
2.	Claim 9 is objected to because of the following informalities:
3.	Claim 9 recites “wherein each process phase form has a phase bounce view”.  The Examiner notes that the underlined limitation is a typographical error which needs to be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claims 16 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
6.	Claim 20 recites “The system of claim 16, wherein the software application allows the first set of one or more workers to avoid tabular input systems.”
7.	The specification lacks sufficient description and support for the step.  The current application fails to comply with the requirement that is must describe the technology that is sought to be patented.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the computer to perform the claimed function a rejection under 112, ¶ 1 for lack of written description must be made.  The claims seek to patent “the software application allows the first set of one or more workers to avoid tabular input systems” while the specification does not describe how the “avoid” limitation is performed with an algorithm in sufficient detail to perform the claimed function.
8.	As a requirement of this title, the applicant has an obligation to disclose the technologic knowledge upon which the patent is based.  

[0055] In the embodiments herein, these workers may continue inputting information into these forms, and do not need to worry about the tabular forms desired by the quality control personnel. Indeed, many current software solutions try to force manufacturing workers to input the process information into tabular quality control forms. These forms are often confusing, and do not allow for revisions or corrections. In the embodiments herein, the manufacturing workers may input the information in familiar phase forms, and a looper process or looper algorithm will generate the quality control tabular forms or "inspection tables" herein.

As best understood by the Specification, the claims merely recite a description of the desired result of “allows the first set of one or more workers to avoid tabular input systems” and the scope of the claims encompasses the techniques to attain the result including “the software application” without describing how the limitations are functionally executed. For example, how is the software application performing this step? There is no recitation of avoid or tabular input systems in the Specification. As such, the Examiner asserts that this is evidence that the specification does not describe in sufficient detail a way to convey that the inventors had possession of the claimed invention at the time the application was filed.  There is no further discussion, in the abstract, the claims, or the originally filed disclosure describing the particular technologic knowledge upon which the claimed invention is based.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 1, 4-13, 15-16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (7,249,356) in view of Worek (2008/0066019).

With respect to claims 1 and 16, Wilson discloses 
a method and a computer system that includes at least one processor, for iteratively collecting data in a first manner and transforming the collected data for presentation in a second different manner (col. 5:45-60: discloses providing methods and associated structures for effectively capturing, storing, and presenting historical data regarding a batch process.), the method comprising:
instantiating a software application configured to track progress of a manufacturing process (col. 5:45-60, Fig. 2, col. 9:4-27: discloses an executive program that receives all event information generated by batch process.  The executive program analyzes the data to determine when the events reflect instantiation of a new batch or a new procedural element within the processing of a batch.);

the data corresponding to batch records of products being manufactured (col. 6:53-59: discloses a golden batch that produces desired product may be compared to a failed batch), the batch records including manufacturing process phase parameters and inputs from a first set of one or more workers associated with the manufacturing process (col. 9:4-12: discloses the batch historian executive receives event information and process events are generated by physical equipment and/or operator interaction with the batch.), the manufacturing process phase parameters controlling device operation (col. 3:54-59: discloses a programmable controller executes the actual state logic for the phase and provides the required process control through communications to the process equipment.), the batch records being related to a specified iteration of a manufacturing process phase (col. 4:20-36: discloses event information refers to information that describes the batch process in terms of procedural model execution.  For example, batch events describe the start and end time of a particular phase or a particular operation.), the inputs being provided in a first manner that is expected by the first set of one or more workers (col. 9:4-12: discloses the batch historian executive receives process events are generated by operator interaction with the batch.)

generating a representation of the batch records in the second different manner (col. 10:60-64: discloses producing standardized reports from the historical data.  Such standard reports may include quality assurance related reports to monitor quality of the batches produced and the equipment used in the batch process or standard status reports as to the progress of particular batch processes.), the representation comprising a filtering of the batch records to create a report on the specified iteration of the manufacturing process phase (col. 10:60-64 and col. 17:1-15: discloses the view client displays the event information in graphical user friendly manner to represent batches and related procedural events…displays “drill down” to view lower levels of hierarchical events that make up selected event.); and 
presenting the report (col. 10:60-64: discloses producing standardized reports from the historical data.  Such standard reports may include quality assurance related reports to monitor quality of the batches produced and the equipment used in the batch process or standard status reports as to the progress of particular batch processes)
Wilson does not explicitly disclose the following limitations.
However, Worek which is pertinent in art to claimed invention is related to obtaining and displaying information regarding batch processes implemented within a process plant. (¶ 0001)
 a second, different set of one or more workers, allowing the second set of one or more workers to consume the report in the second manner expected by the second set 
As taught by the Worek reference in at least ¶ 0053-0054, 0062, the viewing of batch data has not been easy or useful as might be desired. In fact when batch data is typically presented to a user the user generally has to view the raw data collected from individual equipment within each particular batch which is tedious, time consuming and is not very fruitful when trying to view the current operation of a batch. To reduce or alleviate these issues batch display applications may operate as one of the view client 
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the report of Wilson to include the limitations of allowing a second set of one or more workers to consume the report in the second manner expected by the second set of one or more workers and directly control operation of one or more pieces of manufacturing equipment involved in the manufacturing process by making changes to the manufacturing process phase parameters as taught by the Worek reference because an operator or other user would be able to quickly identify or visualize significant events associated with a batch in an easy and useful manner. (¶ 0062)

With respect to claim 4, the combination of Wilson and Worek discloses the method of claim 1, 
wherein the representation generated in the second different manner comprises a tabular representation generated for one or more batches of the manufacturing process phase. (col. 17:1-21: Wilson discloses a tabular format presentation of hierarchically lower level events that comprise a selected event are displayed. col. 10:60-64: discloses producing standardized reports from the historical data.  Such standard reports may include quality assurance related reports to monitor quality of the batches produced and the equipment used in the batch process or standard status reports as to the progress of particular batch processes.)

With respect to claim 5, the combination of Wilson and Worek discloses the method of claim 1, 
wherein the first set of one or more workers includes a specific type of manufacturing process workers (col. 8:35-58: Wilson discloses an operator), and 
wherein the first set of one or more workers enters the inputs in a view that is an established standard for that specific type of worker. (col. 8:35-58: Wilson discloses the user is responsible for manually identifying procedural events, etc.)

With respect to claim 6, the combination of Wilson and Worek discloses the method of claim 1, 
wherein the second set of one or more workers includes a second, different type of manufacturing process workers (¶ 0061-0063: Worek discloses allowing users such as operators or engineers or maintenance personnel to easily compare different batch runs that implement the same or different batch processes, i.e., batch recipes when run on either the same or different equipment.), and wherein the second set of one or more workers views the presented data in a view that is standard for the second set of one or more workers. (¶ 0061-0063: Worek discloses the compact batch view may be used to quickly identify or visualize the significant events associated with the batch or may be a view by an operator or other user to see the ongoing operation of the batch for the purpose of understanding the operation and/or to compare different batch runs in an easy and useful manner.)

With respect to claim 7, the combination of Wilson and Worek discloses the method of claim 1, 
wherein the report comprises a quality control table representing quality control parameters for the manufacturing process. (col. 10:60-64: Wilson discloses producing standardized reports from the historical data.  Such standard reports may include quality assurance related reports to monitor quality of the batches produced and the equipment used in the batch process or standard status reports as to the progress of particular batch processes)

With respect to claim 8, the combination of Wilson and Worek discloses the method of claim 1, wherein each manufacturing process phase includes a series of steps, and wherein each step has an associated phase workflow describing how the steps are to be completed. (col. 4:20-36: Wilson discloses event information refers to information that describes the batch process in terms of procedural model execution.  For example, batch events that describe the start and end time of a particular phase or a particular operation, unit procedure or procedure of the procedural model constitute such event information.  Event information also include process events generated by physical elements of the batch process or by an operator.)

With respect to claim 9, the combination of Wilson and Worek discloses the method of claim 8, wherein each process phase form has a phase bouncer view that allows the first or second set of workers to navigate between items in the associated phase workflows. (col. 17:23-38: Wilson discloses scroll bars for allowing the user to 

With respect to claim 10, the combination of Wilson and Worek discloses the method of claim 9, wherein the phase bouncer view is customizable based on which process phases are currently running within the manufacturing process. (col. 17:1-38: Wilson discloses the view client displays the event information and relationships among the various events in a user friendly manner to represent batches and related procedural hierarchical events. col. 20:27-36: Wilson discloses each batch is shown on a real time timeline.)

With respect to claim 11, the combination of Wilson and Worek discloses the method of claim 1, 
wherein the software application further includes a graphical user interface that provides one or more windows that allow notations and corrections to be made to existing manufacturing process phases. (col. 14:4-38: Wilson discloses an archive message API is used to insert manually entered operator commentary as a stored event relating to a particular batch.  For example, the operator may record certain environmental information not normally sensed or recorded by the batch process.  Or for example, an operator may simply log his personal start and stop times on a shift so that the operator responsible for a particular batch may be associated with the stored event information.)

With respect to claim 12, Wilson discloses one or more computer-readable media that store computer-executable instructions which, when executed, 
instantiate a user interface (col. 5:45-60: discloses presenting historical data regarding a batch process.  An executive program receives all event information generated by a batch process and analyzes the data to determine when the events received reflect instantiation of a new batch or a new procedural element within the processing of a batch. cols. 6-7:25-25: discloses providing a graphical user interface view client program that allows a user to view the gathered data.  The gathered data and the events they represent are presented to the user in such a manner as to allow navigation among various relationships.), the user interface comprising: 
a first interactive presentation window that presents one or more batch records for a product that is being manufactured (cols. 17-18:1-67: discloses a batch overview display screen…each batch having event information recorded in a window of the user’s display…a user may select one of the displayed batches to inspect further details of the processing of the batch.), the batch records including a plurality of manufacturing phases for the product and manufacturing process phase parameters, the manufacturing process phase parameters controlling device operation (cols. 17-18:1-67: discloses at level 1 only the procedures that comprise the batch are displayed. At level 3, the procedures and corresponding operations are displayed.); 
an interactive button which, when activated, allows navigation between the one or more batch records for the product being manufactured (cols. 17-18:1-67: discloses scroll bar permits a user to navigate through the presently displayed events…details 
a second interactive presentation window comprising a phase looper table that allows users interacting with the phase looper table to initialize a phase bouncer view that is configured to filter batch records corresponding to the product being manufactured down to each manufacturing phase that is looped (cols. 17-18:1-67: discloses at level 4 the procedures, operations, and corresponding phases are displayed.), 
thereby allowing users to navigate between similar manufacturing phases for each manufacturing batch (col. 6: 25-38 and cols. 17-18:1-67: discloses the gathered data and events are presented to the user in such a manner as to allow navigation among various relationships of data.  For example, information regarding processing the batch may be presented and the user may view lower level procedural aspects related to a specific phase.) wherein:
the phase bouncer view is customizable to navigate a user to process phases that meet criteria established by the user (cols. 17-18:1-67: discloses the batch overview display screen where a user has selected two batches for comparison purposes), the criteria including both process phases that are currently running and process phases that are currently having problems (cols. 18-19:53-20: discloses the batch comparison screen allows a user to quickly view differences in the processing of two batches. If one of the two batches is a perfect or golden batch that produced known quality product, then the causes of quality problems in a second batch may be more 
Wilson does not explicitly disclose the following limitations.  However, Worek which is pertinent in art to the claimed invention is related to obtaining and displaying information regarding batch processes implemented within a process plant. (¶ 0001)
directly control operation of one or more pieces of manufacturing equipment involved in a manufacturing process by making changes to the manufacturing process phase parameters (¶ 0029: discloses the workstations may be used by one or more engineers or operators or other users to design and execute one or more process control routines to be executed by a controller coupled to devices or equipment within the process plant to communicate with the controller so as to download the process control routines, to receive and display information pertaining to the process plant during operation of the process plant and to otherwise interact with the process control routines executed by the controller)
the phase bouncer view allows corrections to tolerances to be made to the process phases. (¶ 0039: discloses one or more operator interface application which enable user to set up and configure multiple batch runs within a process plant using any desired strategy applicable to the plant.)
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to modify the interface of Wilson to include the limitations of directly control operation of one or more pieces of manufacturing equipment involved in a manufacturing process by making changes to 

With respect to claim 13, the combination of Wilson and Worek discloses the computer-readable media of claim 12, 
wherein the filtered, phase bouncer view defaults to a type of table the user used with a previous production good, allowing the user to continue the same job on a new batch. (cols. 20-21:52-25: Wilson discloses a batch is initially displayed with a default level of detail selected by the user.)

With respect to claim 15, the combination of Wilson and Worek discloses the computer-readable media of claim 12, 
wherein the phase bouncer view is customizable (col. 17:1-38: Wilson discloses the view client displays the event information and relationships among the various events in a user friendly manner to represent batches and related procedural hierarchical events. col. 20:27-36: Wilson discloses each batch is shown on a real time timeline.), and is configurable to navigate to those process phases that are currently running (cols. 17-18:1-67: discloses scroll bar permits a user to navigate through the presently displayed events…details selection tool in the toolbar allows a user to select a preferred level of detail regarding a selected batch.), or are currently having problems, or meet another specified criteria established by the user (cols. 18-19:53-20: Wilson 

With respect to claim 18, the combination of Wilson and Worek discloses the system of claim 16, wherein the software application allows users to add samples to a manufacturing process phase. (¶ 0051: Worek discloses user can add/modify information that needs to be generated. ¶ 0058: Worek discloses test samples were taken from the batch.)

With respect to claim 19, the combination of Wilson and Worek discloses the system of claim 16, 
wherein the software application allows workers to select a workflow and see one or more details related to that workflow. (cols. 17-18:1-67: Wilson discloses a user may select one of the displayed batches to inspect further details of the processing of that batch. Also, detail selection tools allow a user to select a preferred level of detail to be displayed regarding the selected batch.)

With respect to claim 20, the combination of Wilson and Worek discloses the system of claim 16, 


12.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (7,249,356) in view of Worek (2008/0066019) in further view of Price (2005/0015265).

With respect to claim 14, the combination of Wilson and Worek does not explicitly disclose the computer-readable media of claim 12, further comprising: 
However, Price which is pertinent in art to the claimed invention is related to methods and systems for providing an extended manufacturing environment. A manufacturing interface module provides user with a detailed view into operations of a manufacturing floor (¶ 0001, 0021, 0031, 0033)
receiving an input indicating that an identifier has been scanned (¶ 0021: discloses information from a product being manufactured is uploaded to a database by a human operator.  Additionally, the information is automatically uploaded to the database from an electronic scanner used to scan a barcode on the product); and 
navigating to a specific step in the process phase according to the identifier that has been scanned. (¶ 0030: discloses the manufacturing interface module provides 
As taught the Wilson reference in at least col. 6: 25-38 and cols. 17-18:1-67, the gathered data and events are presented to the user in such a manner as to allow navigation among various relationships of data.  For example, information regarding processing the batch may be presented and the user may view lower level procedural aspects related to a specific phase. The difference between the Wilson reference and the instant claims is that Wilson does not teach receiving an input indicating that an identifier has been scanned and navigating according to the identifier that has been scanned.
As taught by the Price reference, it was known for human operators to upload scanned product information into an interface in order to view detailed operations regarding the product and to view product quality information.  Accordingly, the prior art references teach all of the claimed elements.
The combination of the known elements is achieved by a known method of entering/uploading a product identifier and viewing manufacturing operations related to the product.  Furthermore, all the claimed elements would continue to operate in the .

13.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (7,249,356) in view of Worek (2008/0066019) in further view of Morgenthau (2017/0270461).

With respect to claim 21, the combination of Wilson and Worek does not explicitly disclose the computer-readable media of claim 12, 
However, Morgenthau which is pertinent in art to the claimed invention is related to a system and associated interfaces that permit the monitoring of workers within a workplace environment. (abstract)
further comprising a user interface, wherein the user interface is a list of available users that satisfy requirements for an action. (Fig. 18, ¶ 0232: discloses an interface that permits an administrator to view a list of workers.  The user may view a list of workers, along with their role, the floor where they are presently located, a zone, when the worker was last badged, etc.)


14.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (7,249,356) in view of Worek (2008/0066019) in view of Morgenthau (2017/0270461) in further view of Price (2005/0015265).

With respect to claim 22, the combination of Wilson, Worek, and Morgenthau does not explicitly disclose the computer-readable media of claim 21, 
However, Price which is pertinent in art to the claimed invention is related to methods and systems for providing an extended manufacturing environment. A manufacturing interface module provides user with a detailed view into operations of a manufacturing floor (¶ 0001, 0021, 0031, 0033)
wherein a notification that is a link to a phase is sent to a user in the user interface (¶ 0026-0027: discloses a user posting a message can send an alert to other users notifying them. The user posting the message can opt to send the alert to a chosen subset of users. The image of the product and/or engineer is sent to user via the link.), 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Wilson, Worek, and Morgenthau, to include the features of a notification that is a link to a phase is sent to a user in the user interface the link navigating the user to the phase and highlighting a step in the manufacturing process for the user complete, as disclosed by Price to achieve the claimed invention.  As disclosed by Price, the motivation for the combination would have been to use known techniques for alerting users regarding products in progress thereby obviating the need for the users to be physically present at the manufacturing floor to deal with any arising component issues. (¶ 0026-0027)

15.	Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (7,249,356) in view of Worek (2008/0066019) in further view of Allison (2011/0040660).

With respect to claim 23, the combination of Wilson and Worek does not explicitly disclose the method of claim 1, 
However, Allison which is pertinent in art to the claimed invention is related to the operation of a restaurant or food preparation plant or employed in the manufacture of drugs and pharmaceuticals. (¶ 0100)
wherein one or more data input cannot be changed. (¶ 0098-0099: discloses the programming can be provided that once data or information is input it cannot be changed.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Wilson and Worek to include the feature of one or more data input cannot be changed, as disclosed by Allison to achieve the claimed invention.  As disclosed by Allison, the motivation for the combination would have been to enhance the trustworthiness of the data being input (¶ 0098-0099)

Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. 

Applicant argues “Instead of teaching a "first interactive presentation window that presents one or more batch records for a product that is being manufactured," Bill merely teaches the display of a status of tanks that are used in a batch process. Monitoring a device used in a batch process is distinctly and meaningfully different than displaying a user interface that comprises "a first interactive presentation window that presents one or more batch records for a product that is being manufactured, the batch 
This same deficiency in Billi carries throughout many of the rejections of the claims. In as much as the claims expressly recite user interfaces that display batch data, Bi/li fails to teach or suggest these limitations. Applicants have amended Independent Claims 1 and 16 to also include limitations that clarify the presence of batch data within the user interface. In view of these deficiencies in the art of record, Applicants submit that Independent Claims 1, 12, and 16, and their associated dependent claims are in condition for allowance.”
Applicant’s arguments with respect to claim(s) 1, 4-16, and 18-23 have been considered but are moot because the new ground of rejection does not rely on any references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184.  The examiner can normally be reached on 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629